Exhibit 10.3

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

PREAMBLE. This First Amendment to Amended and Restated Credit and Security
Agreement (this “Amendment”), dated as of February 13, 2006 (the “Amendment
Date”), is made among (i) OMNI ENERGY SERVICES CORP., a Louisiana corporation
(“Parent Company”); AMERICAN HELICOPTERS INC., a Texas corporation (“AHI”); OMNI
ENERGY SERVICES CORP.-MEXICO, a Louisiana corporation (“Omni Mexico”); OMNI
PROPERTIES CORP., a Louisiana corporation (“Omni Properties”); OMNI OFFSHORE
AVIATION CORP., a Louisiana corporation (“Omni Offshore”); OMNI LABOR
CORPORATION, a Louisiana corporation, formerly known as OMNI SEISMIC AVIATION
CORP. (“Omni Labor”); OMNI ENERGY SEISMIC SERVICES CORP., a Louisiana
corporation (“Omni Energy”); (ii) TRUSSCO, INC., a Louisiana corporation
(“Trussco”) and TRUSSCO PROPERTIES, LLC, a Louisiana limited liability company
(“Trussco Properties”; Trussco Properties Trussco, Omni Energy, Omni Labor, Omni
Offshore, Omni Properties, Omni Mexico, AHI and Parent Company herein called,
collectively, “Initial Borrowers” and, individually, an “Initial Borrower”);
(iii) PREHEAT, INC., a Louisiana corporation (“Preheat”; Preheat, together with
the Initial Borrowers, herein called, collectively, “Borrowers” and,
individually, a “Borrower”); and (iv) WEBSTER BUSINESS CREDIT CORPORATION, a
corporation organized under the laws of the State of New York (“WBCC”),
individually, as lender hereunder and as agent for itself and each other Lender
Party (as hereinafter defined) (WBCC, acting in both such capacities, herein
called “Lender”), for the purpose of amending the Amended and Restated Credit
and Security Agreement, dated as of May 18, 2005, between Initial Borrowers and
Lender (herein, as modified and amended to date, pursuant to the “First Consent”
and the “Second Consent,” as each of those terms is defined below, as further
amended hereby, and as it may be further modified or amended from time to time
hereafter, called the “Credit Agreement”) in order to reflect the acquisition by
Parent Company of the Capital Stock of New Borrower and the joinder of Preheat
as a Borrower under the Credit Agreement, among other purposes.

1. Definitions. Capitalized terms used in this Amendment, but not expressly
defined herein, shall have the same meanings as given to such terms in the
Credit Agreement or, as applicable, in the First Consent and the Second Consent.

2. Amendments.

2.1. Definitions. The following new definitions shall be added to Annex One of
the Credit Agreement in the correct alphabetical order:

“First Consent” shall mean the Consent, dated as of July 29, 2005, made between
Lender and the Initial Borrowers, modifying and amending the terms of the Credit
Agreement to reflect (among other things) the consent of Lender to the
“Rotorcraft Sale” (as that term is defined therein).

“Preheat” shall mean Preheat, Inc., a Louisiana corporation.

“Preheat Acquisition” shall mean the acquisition of all Equity Interests in
Preheat by the Parent Company from the Preheat Sellers pursuant to the Preheat
Acquisition Agreement.



--------------------------------------------------------------------------------

“Preheat Acquisition Agreement” shall mean the Purchase and Sale Agreement,
dated as of December 29, 2005, made among Parent Company, Preheat and the
Preheat Sellers, together with all Schedules and Exhibits thereto.

“Preheat Sellers” means the “Shareholders,” as that term is defined in the
Preheat Acquisition Agreement.

“Preheat Sellers Debt” shall mean, the Indebtedness evidenced by (i) “Seller
Note No. 1” (as that term is defined in the Preheat Acquisition Agreement); and
(ii) “Seller Note No. 2” (as that term is defined in the Preheat Acquisition
Agreement).

“Preheat Sellers Debt Subordination Agreement” shall mean the Subordination
Agreement, dated not later than the Amendment Date, among Borrowers, Preheat
Sellers and Lender in respect of the subordination of the Preheat Sellers Debt.

“Second Consent” shall mean the Consent, dated August 26, 2005, made between
Lender and the Initial Borrowers, modifying and amending the terms of the Credit
Agreement to reflect (among other things) the consent of Lender to the entry by
the Initial Borrowers into the “Junior Credit Agreement” (as that term is
defined therein) and the incurrence for certain Indebtedness thereunder.

In addition, henceforth, the term “GECC,” as defined and used in the Credit
Agreement and the Other Documents, shall mean and refer to “ORIX FINANCE CORP.,
as successor-in-interest to GECC, having heretofore obtained a full assignment
from GECC of all GECC Debt.”

2.2. Acquisition of Preheat. In reference to Section 7.5, Section 7.9 and
Section 7.12 of the Credit Agreement which restrict, respectively, the purchase
of Equity Interests in a Person, the incurrence of Subordinated Debt, other than
Permitted Subordinated Debt, and the creation or acquisition of any Subsidiary,
Lender does hereby consent to the Preheat Acquisition, the addition of Preheat
as a Subsidiary of Parent Company and the incurrence by Parent Company of the
Preheat Sellers Debt as Permitted Subordinated Debt (herein, collectively, the
“Related Transactions”) subject, however, to the following terms, covenants and
conditions: (i) the Preheat Acquisition shall have been consummated not later
than the Amendment Date and on substantially the terms set forth in the Preheat
Acquisition Agreement; (ii) Preheat shall have been joined to the Credit
Agreement and the Other Documents as a “Borrower” thereunder in conformity with
Section 7.12 of the Credit Agreement; (iii) all Equity Interests of Preheat
owned by Parent Company shall have been pledged by Parent Company to Lender in
conformity with the Subsidiary Pledge Agreement; (iv) the holders of the Preheat
Sellers Debt shall have entered into the Preheat Sellers Debt Subordination
Agreement with Lender on terms satisfactory to Lender; and (v) the Junior
Lenders and the GECC Lenders shall have consented to the Related Transactions on
terms satisfactory to Lender. In respect of the foregoing clause (i), the Parent
Company hereby certifies to Lender that the Preheat Acquisition was consummated
not later than the Amendment Date in substantially the terms set forth in the
Preheat Acquisition Agreement and that, to the knowledge of Parent, all
representations and warranties of the Preheat Sellers set forth in the Preheat
Acquisition Agreement continue to be true and correct in all material respects
as of the Amendment Date. In respect of the foregoing clause (ii), Preheat
hereby agrees to join the Parent Company and its other Subsidiaries as a
Borrower under the Credit Agreement and all other Other Documents, effective as
of the Amendment Date, and Preheat hereby affirms all

 

2



--------------------------------------------------------------------------------

representations, warranties, covenants and agreements set forth therein as
binding on, or applicable to, Borrowers as likewise binding on, and applicable
to, Preheat, including, particularly, but without limitation, (a) the joint and
several liability of Preheat for all Obligations in accordance with Article XV
of the Credit Agreement and (b) the present grant by Preheat to Lender of a
security interest in all Collateral as security for its payment of the
Obligations pursuant to Article IV of the Credit Agreement. In respect of the
foregoing clause (iii), the Parent Company acknowledges that all Equity
Interests in Preheat acquired by it pursuant to the Preheat Acquisition are and
shall be deemed pledged automatically to Lender as additional security for the
payment of the Obligations pursuant to the Subsidiary Pledge Agreement subject
to the terms and limitations set forth therein as they relate to the prior
pledge thereof to the GECC Lenders.

2.3. Modifications to Financial Covenants. Existing Sections 8.2, 8.3, 8.4 and
8.5 of the Credit Agreement are deleted, each in its entirety, and the following
revised Sections 8.2, 8.3, 8.4 and 8.5 are substituted in their place:

8.2. Fixed Charge Coverage Ratio. Maintain as of the ending of each of its
Fiscal Quarters specified below, beginning with the Fiscal Quarter ending
March 31, 2005, a Fixed Charge Coverage Ratio for the four (4) Fiscal Quarters
then ending, of not less than the amount specified below corresponding to such
Fiscal Quarter.

 

    

Ratio

March 31, 2005

   1.20 to 1.00

June 30, 2005

   1.20 to 1.00

September 30, 2005

   1.20. to 1.00

December 31, 2005

   1.25 to 1.00

March 31, 2006

   1.25 to 1.00

June 30, 2006

   1.25 to 1.00

September 30, 2006

   1.30 to 1.00

December 31, 2006

   1.30 to 1.00

March 31, 2007

   1.30 to 1.00

June 30, 2007

   1.30 to 1.00

September 30, 2007

   1.30 to 1.00

December 31, 2007

   1.30 to 1.00

March 31, 2008

   1.35 to 1.00

June 30, 2008

   1.35 to 1.00

September 30, 2008

   1.35 to 1.00

December 31, 2008

   1.35 to 1.00

March 31, 2009

   1.35 to 1.00

June 30, 2009

   1.35 to 1.00

September 30, 2009

   1.35 to 1.00

December 31, 2009

   1.35 to 1.00

March 31, 2010

   1.35 to 1.00

8.3. Capital Expenditures. Not contract for, purchase or make any Capital
Expenditure in any Fiscal Year specified below

 

3



--------------------------------------------------------------------------------

which would cause total Capital Expenditures to exceed the amount specified
below corresponding to such Fiscal Year.

 

Fiscal Year

  

Maximum

Capital

Expenditure

  

Post-Acquisition

Maximum

Capital

Expenditure

2005

   $2,400,000    $3,000,000

2006

   $2,400,000    $3,000,000

2007

   $2,400,000    $3,000,000

2008

   $2,400,000    $3,000,000

2009

   $2,400,000    $3,000,000

2010

   $600,000    $3,000,000

8.4. Leverage Ratio. Fail to maintain a Leverage Ratio at the end of each of its
Fiscal Quarters specified below, beginning with the Fiscal Quarter ending
March 31, 2005, of not more than the amount specified below corresponding to
such Fiscal Quarter.

 

Fiscal Quarter

Ending

  

Maximum

Leverage Ratio

March 31, 2005

   4.25 to 1.00

June 30, 2005

   4.25 to 1.00

September 30, 2005

   4.25 to 1.00

December 31, 2005

   4.25 to 1.00

March 31, 2006

   4.00 to 1.00

June 30, 2006

   4.00 to 1.00

September 30, 2006

   3.75 to 1.00

December 31, 2006

   3.75 to 1.00

March 31, 2007

   3.75 to 1.00

June 30, 2007

   3.75 to 1.00

September 30, 2007

   3.50 to 1.00

December 31, 2007

   3.50 to 1.00

March 31, 2008

   3.25 to 1.00

June 30, 2008

   3.25 to 1.00

September 30, 2008

   3.00 to 1.00

December 31, 2008

   3.00 to 1.00

March 31, 2009

   3.00 to 1.00

June 30, 2009

   3.00 to 1.00

September 30, 2009

   3.00 to 1.00

December 31, 2009

   3.00 to 1.00

March 31, 2010

   3.00 to 1.00

8.5. EBITDA. Fail to maintain at the end of each of its Fiscal Quarters
specified below, beginning with the Fiscal Quarter ending March 31, 2005, an
EBITDA of Borrowers for the relevant

 

4



--------------------------------------------------------------------------------

measurement period then ending of not less than the amount specified below
corresponding to such measurement period:

 

Fiscal Quarter

Ending

  

Minimum

EBITDA

March 31, 2005

   $ 10,500,000

June 30, 2005

   $ 10,500,000

September 30, 2005

   $ 10,500,000

December 31, 2005

   $ 10,500,000

March 31, 2006

   $ 2,150,000

June 30, 2006

   $ 5,100,000

September 30, 2006

   $ 8,500,000

December 31, 2006

   $ 11,500,000

March 31, 2007

   $ 12,250,000

June 30, 2007

   $ 12,750,000

September 30, 2007

   $ 13,000,000

December 31, 2007

   $ 13,000,000

March 31, 2008

   $ 13,250,000

June 30, 2008

   $ 13,500,000

September 30, 2008

   $ 13,500,000

December 31, 2008

   $ 13,500,000

March 31, 2009

   $ 13,500,000

June 30, 2009

   $ 13,500,000

September 30, 2009

   $ 13,500,000

December 31, 2009

   $ 13,500,000

March 31, 2010

   $ 13,500,000

For purposes hereof, the “relevant measurement period” shall be the four
(4) Fiscal Quarters then ended except that for the Fiscal Quarters ended
March 31, 2006, June 30, 2006 and September 30, 2006, it shall be, instead, the
one (1), two (2) and three (3) Fiscal Quarters, respectively, then ended.

3. Conditions to Effectiveness. The amendments set forth hereinabove are further
made contingent upon, and shall not become effective, unless and until:
(i) Borrowers shall have executed and/or delivered to Lender this Amendment;
(ii) the Borrowers and the Preheat Sellers shall have executed and delivered to
Lender the Preheat Sellers Debt Subordination Agreement; (iii) Lender shall have
received and been satisfied with the consents of the Junior Lenders and the GECC
Lenders with regard to the Related Transactions; and (iv) Borrowers shall have
remitted to WBCC, for its own account, a fully earned, non-refundable amendment
fee of Ten Thousand Dollars ($10,000), which Borrowers hereby authorize Lender
to cause to be paid to itself by charging same as a Revolving Advance on the
Amendment Date.

 

5



--------------------------------------------------------------------------------

4. Effective Date. The amendments and modifications to the Credit Agreement set
forth in this Amendment shall be effective as of the Amendment Date (unless and
except to the extent as otherwise may be expressly provided hereinabove).

5. No Other Changes. Except as expressly amended and modified hereby, the terms
of the Credit Agreement shall remain unchanged and continue in full force and
effect.

6. Other Document. This Amendment constitutes an Other Document and shall be
governed and construed accordingly.

7. Inducements. To induce Lender to enter into this Amendment and perform
hereunder, Borrowers hereby certify to Lender, with the understanding and intent
that Lender will rely hereon in so performing hereunder, that, as of the date of
this Amendment, and after giving effect to the amendments set forth herein:
(i) no Default or Event of Default exists; (ii) no right of set off,
counterclaim, cross-claim, defense or objection to Borrowers’ continued payment
and performance of all Obligations exists; (iii) no consent or approval of any
Person is required for Borrowers’ entry into and performance under this
Amendment which has not been obtained by Borrowers on or prior to the date
hereof; and (iv) the Credit Agreement and the Other Documents continue to
constitute Borrowers’ legal, valid, binding and enforceable obligations.
Borrowers hereby restate, renew and reaffirm all representations, warranties and
covenants heretofore made by Borrowers under the Credit Agreement and the Other
Documents, effective as of the date hereof. Borrowers further waive, release,
relieve and discharge Lender from any liability which it may have to any
Borrower for any action (or inaction) heretofore taken (or failed to be taken)
in respect of its entry into, and performance under, the Credit Agreement and
all Other Documents.

 

6



--------------------------------------------------------------------------------

Each of the parties has signed this Amendment as of the day and year first above
written.

 

“BORROWERS”

OMNI ENERGY SERVICES CORP.

By:

 

/s/ G. Darcy Klug

 

G. Darcy Klug

 

Executive Vice President

 

AMERICAN HELICOPTERS INC.

By:

 

/s/ G. Darcy Klug

 

G. Darcy Klug

 

Executive Vice President

 

OMNI ENERGY SERVICES CORP.-MEXICO

By:

 

/s/ G. Darcy Klug

 

G. Darcy Klug

 

Executive Vice President

 

OMNI PROPERTIES CORP.

By:

 

/s/ G. Darcy Klug

 

G. Darcy Klug

 

Executive Vice President

 

OMNI OFFSHORE AVIATION CORP.

By:

 

/s/ G. Darcy Klug

 

G. Darcy Klug

 

Executive Vice President

 

7



--------------------------------------------------------------------------------

OMNI LABOR CORPORATION F/K/A

OMNI SEISMIC AVIATION CORP.

By:

 

/s/ G. Darcy Klug

 

G. Darcy Klug

 

Executive Vice President

 

OMNI ENERGY SEISMIC SERVICES CORP.

By:

 

/s/ G. Darcy Klug

 

G. Darcy Klug

 

Executive Vice President

 

TRUSSCO, INC.

By:

 

/s/ G. Darcy Klug

 

G. Darcy Klug

 

Executive Vice President

 

TRUSSCO PROPERTIES, LLC

By:

 

/s/ G. Darcy Klug

 

G. Darcy Klug

 

Executive Vice President

 

PREHEAT, INC.

By:

 

/s/ G. Darcy Klug

 

G. Darcy Klug

 

Executive Vice President

 

8



--------------------------------------------------------------------------------

“LENDER”

WEBSTER BUSINESS CREDIT

CORPORATION

By:

 

/s/ Arthur V. Lippens

 

Authorized Officer

 

9